DETAILED ACTION
	This Office Action is responsive to the Applicant’s communication filed 13 June 2019. In view of this communication, claims 1-9 are now pending in the application. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-9 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in the claim a combination of limitations that includes a moisture removal device comprising a thermoelectric device and a partially permeable drainage element, installed in a first heat exchange circuit of the cabinet, which interacts with a cooler installed in a second heat exchange circuit of a power electronics cabinet. None of the reference art of record discloses or renders obvious such a combination. 
Regarding claims 2-9, claims 2-9 depend on a claim which contains allowable subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Khachaturov (US 2019/0069441 A1) teaches an electronics cabinet with two heat exchange circuits (paragraph 29: two independent cooling circuits). The cabinet is configured for the installation of coolers, filters, control devices, and power electronics equipment (paragraph 34)
The cabinet comprises two heat exchange circuits are configured to exchange heat with ambient/external environment; the second heat exchange circuit includes a sealed cell for installing power electronics and the cell for installing a power connection and measurement equipment; as the heat exchange of each circuit takes place between the cells and the external environment rather than between the circuits, no plate heat exchanger is provided between the circuits
The cabinet of Kachaturov has a dust filter placed at an inlet of air into the cabinet along the first heat exchange circuit (paragraph 36: air drawn through unsealed circuit 7 is drawn through dust protection device 21), but no inlet moisture filter
Khatchakurov teaches a moisture removal device installed in a heat exchange circuit (paragraph 29: moisture removal device 12 installed in heat exchange circuit 6) comprising a thermoelectric device and a partially permeable drainage element (paragraph 39: moisture removal performed with partially permeable drainage element 29) configured to let moisture out and prevent moisture inside the cabinet and installed under said thermoelectric device (paragraph 39: moisture removal element placed above the drainage element). However, the thermoelectric device of Khachakurov does not interact with a cooler installed in another heat exchange circuit.
Kang (US 2017/0172016 A1) teaches an electronic enclosure (Abstract: an outdoor display apparatus comprising a case) which is a vertically oriented parallelepiped and configured with cooling, filtering, and control devices. Kang further teaches two heat exchange circuits (Abstract: first cooling flow path and second cooling flow path) limited by the basic elements of the cabinet. The first heat exchange circuit is configured to interact with an external environment (paragraph 27: the second cooling flow path allows air to be introduced via the inlet) and the second heat exchange circuit is configured without an ability to interact with external environment (paragraphs 24, 25: the first cooling flow path is a closed space and separated from the second cooling flow path by a partition). The heat exchange circuits of Kang (cooling flow paths) do not 
Jankovic (WO 2013/037567 A1) discloses a moisture removal device (12) comprising a thermoelectric device (Abstract: at least one Peltier element 12 is arranged on the housing) and a drainage element configured to let moisture out and installed under said thermoelectric device (Description: the Peltier element 12 is arranged with its outflow opening into a drainage channel of the water drain). The moisture removal device of Jankovic is positioned at the bottom of the housing (Description: especially advantageous, however, is when the Peltier element is attached at the bottom of the housing). The moisture removal device of Jankovic, however, is not configured to interact with a cooler or heat exchange circuits.
Fiedler et al. (DE 10056458 C1) discloses a door configured to block access into the cabinet by means of a mechanical connector (ratchet opening 17a, 17b) and by means of an electromechanical locking mechanism (electromechanical locking pin 41), and by means of a power source of said electromechanical locking mechanism. Fiedler does not disclose that the locking mechanism is configured to control discharge voltage and to hold the door in a locked position until the voltage drops to a safe value, rather using a timing mechanism to unlock the door after a predetermined time after the shutoff of power. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John B Freal whose telephone number is (571)272-4056. The examiner can normally be reached Mon-Fri 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN B FREAL/Examiner, Art Unit 2847                                                                                                                                                                                                        /HOA C NGUYEN/Primary Examiner, Art Unit 2847